Case: 18-11073      Document: 00515013730         Page: 1    Date Filed: 06/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-11073                            June 27, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANDRES HERRERA-SEGOVIA, also known as Juan Velazquez-Rivera, also known
as Jaime Garcia-Zapata,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-421-1


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Andres Herrera-Segovia appeals the three-year terms of imprisonment
and supervised release imposed after he pleaded guilty to illegal reentry after
deportation.    He argues that his sentence violates due process because it
exceeds the statutory maximum sentence of 8 U.S.C. § 1326(a). He concedes
that the issue whether his eligibility for a sentencing enhancement under



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 18-11073   Document: 00515013730        Page: 2   Date Filed: 06/27/2019


                                 No. 18-11073

§ 1326(b) must be alleged in the indictment and proven to a jury is foreclosed
by Almendarez-Torres v. United States, 523 U.S. 224 (1998). However, he seeks
to preserve the issue for possible Supreme Court review because, he argues,
subsequent Supreme Court decisions indicate that the Court may reconsider
this issue.
       In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held that
for purposes of a statutory sentencing enhancement, a prior conviction is not a
fact that must be alleged in an indictment or found by a jury beyond a
reasonable doubt. We have held that subsequent Supreme Court decisions did
not    overrule    Almendarez-Torres.       See     United    States    v.     Wallace,
759 F.3d 486, 497      (5th   Cir.   2014)        (considering    the        effect   of
Alleyne v. United States, 570 U.S. 99 (2013)); United States v. Pineda-
Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007) (considering the effect of
Apprendi v. New Jersey, 530 U.S. 466 (2000)). Herrera-Segovia’s argument is
thus foreclosed.
       Accordingly, the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                        2